In the
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                         No. 07-18-00133-CR


                            VICTOR MANUEL ORTIZ, APPELLANT

                                                   V.

                              THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 70th District Court
                                     Ector County, Texas1
               Trial Court No. A-17-1409-CR, Honorable Denn Whalen, Presiding

                                            May 29, 2019

                                 MEMORANDUM OPINION
                        Before CAMPBELL and PIRTLE and PARKER, JJ.


        Following a plea of not guilty, appellant, Victor Manuel Ortiz, was convicted by a

jury of evading arrest or detention in a vehicle and possession of a controlled substance,

cocaine, in an amount of four grams or more but less than 200 grams.2 Appellant pleaded




        1 Pursuant to the Texas Supreme Court’s docket equalization efforts, this case was transferred to

this Court from the Eleventh Court of Appeals. See TEX. GOV’T CODE ANN. § 73.001 (West 2013).

        2
        See TEX. PENAL CODE ANN. § 38.04 (West 2017) and TEX. HEALTH & SAFETY CODE ANN. § 481.115
(West 2017).
true to an enhancement allegation on both counts and the jury assessed punishment at

fifteen years’ confinement in the Texas Department of Criminal Justice on each count.


       In presenting this appeal, appellant’s counsel has filed a brief in compliance with

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and In re

Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008). We agree with counsel’s conclusion

that the record fails to show any arguably meritorious issue that could support an appeal.

Accordingly, we affirm the trial court’s judgment.


       After appellant filed notice of appeal, his appointed counsel filed a motion to

withdraw and a brief in support pursuant to Anders, in which he certified that he had

reviewed the record and found no meritorious or non-frivolous grounds for appeal. See

Anders, 386 U.S. 738 at 744-45. In support of his motion to withdraw, counsel certifies

that he has conducted a conscientious examination of the record and, in his opinion, the

record reflects no reversible error upon which an appeal can be predicated. Id. at 744; In

re Schulman, 252 S.W.3d at 406.


       Counsel notified appellant by letter of his motion to withdraw; provided him a copy

of the motion, Anders brief, and appellate record; and informed him of his right to file a

pro se response. See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014)

(specifying appointed counsel’s obligations on the filing of a motion to withdraw supported

by an Anders brief). By letter, this Court also advised appellant of his right to file a pro se

response to counsel’s Anders brief, and appellant has filed a pro se response, in which

he makes various assertions, including prosecutorial misconduct, violations of his

constitutional rights, and jury tampering. The State did not file a brief.



                                              2
        We have independently examined the record to determine whether there are any

non-frivolous issues that were preserved in the trial court which might support this appeal

but, like counsel, we have found no such issues. See Penson v. Ohio, 488 U.S. 75, 80,

109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); In re Schulman, 252 S.W.3d at 409; Gainous

v. State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969). After carefully reviewing the

appellate record, counsel’s brief, and appellant’s pro se response, we agree with counsel

that there are no plausible grounds for reversal.


        Accordingly, we grant counsel’s motion to withdraw3 and affirm the judgment of the

trial court.


                                                                   Judy C. Parker
                                                                      Justice


Do not publish.




        3 Counsel shall, within five days after the opinion is handed down, send appellant a copy of the

opinion and judgment, along with notification of appellant’s right to file a pro se petition for discretionary
review. See TEX. R. APP. P. 48.4. This duty is an informational one, not a representational one. It is
ministerial in nature, does not involve legal advice, and exists after the court of appeals has granted
counsel’s motion to withdraw. In re Schulman, 252 S.W.3d at 411 n.33.

                                                      3